CROSS, Judge,
dissenting:
I respectfully dissent from the decision of the majority in the instant case, and would affirm the trial court’s decision to suppress the evidence.
The opinion of the majority reveals a total lack of regard for basic principles of appellate review. By reversing the trial court’s determination that the seizure of evidence was illegal, the majority, in effect, has confused its position and function as that of the trial court by reweighing and re-evaluating the evidence. It is the trial court that has the witnesses and evidence before it to weigh and consider in its determination of the existence of probable cause, not this court. The proper method of appellate review of the question in the instant case was only to ascertain from the record whether or not there was substantial competent evidence to support the trial court’s order. I think there was. Therefore, I disagree with the majority’s disposition of the matter in usurping the function of the trial court, and would affirm.